Wright, J.,
concurring in part and dissenting in part.
I
I concur in the majority’s conclusion that the trial court erred in granting summary judgment on appellants’ claim that appellees’ conduct was willful and wanton. For that reason I concur that this action should be remanded to the trial court. I also agree that the court of appeals was correct in determining that appellees were not entitled to summary judgment on the claims of negligent infliction of emotional distress, and with the position expressed in footnote 7 that no conflict exists between this action and Swift v. Two Hundred Place (Nov. 13, 1986), Cuyahoga App. No. 51320, unreported, 1986 WL 12867. I cannot, however, concur in the syllabus law propounded by the majority, or the remainder of its opinion, which in my view is dicta that is not only unnecessary, but also unsound.
II
The most significant problem with the opinion is the majority’s unwillingness to apply the proper standard of review in summary-judgment actions. In Wing v. Anchor Media, Ltd. of Texas (1991), 59 Ohio St.3d 108, 570 N.E.2d 1095, we adopted the methodology set forth by the United States Supreme Court in Celotex v. Catrett (1986), 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265, requiring the nonmoving party, in response to a summary judgment motion, to produce evidence on those issues for which it bears the burden of production. Had the majority properly applied the Celotex standard to the case at bar, it would have discovered that appellants have not produced sufficient evidence to avoid summary judgment on the negligence and loss-of-consortium issues.
The majority declares that appellant Bowen’s affidavit creates questions of fact that, “for purposes of summary judgment, must be resolved in appellants’ favor.” What the majority misses in its reading of Civ.R. 56(C) is that a genuine issue of material fact must be raised in order to defeat a motion for summary judgment. No such issue has been raised through appellant’s affidavit here.
Bowen’s deposition testimony clearly indicates his acknowledgement that the signatures on the releases, Exhibits A and B, appear to be his. His affidavit amounts to no more than a denial that he ever signed those releases, a position equivalent to that maintained by appellants in their complaint. In *96the affidavit, Bowen presents.no explanation why his signatures appear on releases he claims he never saw or had an opportunity to review. Although there is, by implication, a suggestion that Bowen’s signatures may have been procured fraudulently, that suggestion standing alone is insufficient to create a genuine, and thus triable, issue of fact. As announced by the United States Supreme Court in Anderson v. Liberty Lobby, Inc. (1986), 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202, summary judgment may be granted “[i]f the evidence is merely colorable, * * * or is not significantly probative * * Id. at 249, 106 S.Ct. at 2511, 91 L.Ed.2d at 212. “[T]he mere existence of some alleged factual dispute between the parties will not defeat an otherwise properly supported motion for summary judgment * * Id. at 247-248, 106 S.Ct. at 2510, 91 L.Ed.2d at 211. Our adoption of the Celotex standard implicitly incorporated this standard as well, and we should certainly not be reluctant to apply it to this set of facts.
Thus, I would uphold the court of appeals’ determination that the trial court properly entered summary judgment on the issue of negligence. Appellants did not carry their burden, under Civ.R. 56, to rebut the evidence of releases containing Bowen’s signatures. The unrebutted releases clearly bar his negligence claims as a matter of law.
Ill
As to the loss-of-consortium claims, I would also uphold the judgment below. It has long been accepted as Ohio law that loss-of-consortium claims are derivative claims, and thus a defense to the underlying action generally constitutes a defense to the loss-of-consortium claims. See Schiltz v. Meyer (1971), 32 Ohio App.2d 221, 61 O.O.2d 247, 289 N.E.2d 587, affirmed on other grounds (1972), 29 Ohio St.2d 169, 58 O.O.2d 391, 280 N.E.2d 925. The only exception to this rule can be found in the narrow circumstance where the underlying tort claim is barred by a statute of limitations that is shorter than the statute of limitations for a loss-of-consortium claim. See Dean v. Angelas (1970), 24 Ohio St.2d 99, 53 O.O.2d 282, 264 N.E.2d 911. That exception, of course, is not applicable here.
The majority appears to go out of its way to create new law in order to preserve appellants’ loss-of-consortium claims contrary to the undeniable tradition that such claims are inextricably linked to the underlying tort action.11 By invoking law from a scattering of other jurisdictions and declar*97ing that a contractual release cannot bar those who are not parties to the release, the majority ignores the historical underpinnings of loss-of-consortium claims.12
In this state and elsewhere, the right to consortium is a right that grows out of marriage, is incident to marriage, and cannot exist without marriage. Haas v. Lewis (1982), 8 Ohio App.3d 136, 137, 8 OBR 192, 193, 456 N.E.2d 512, 513. The nature of the loss-of-consortium action is “to grant redress for interference with marital rights.” Id.; Baltimore & Ohio RR. Co. v. Glenn (1902), 66 Ohio St. 395, 398, 64 N.E. 438, 439. Thus, when one spouse waives her or his rights to recovery in the event of injury caused by the negligence of another, she or he also waives by implication the other spouse’s right to recovery for interference with their jointly held marital rights.
The reasoning of the majority appears to be untenable in the law and unworkable in the market place. Those who operate recreational or other activities where there exists the potential for injury will be forced to demand the signature of the non-participating spouse on a release of his or her loss-of-consortium claims before the other spouse will be allowed to participate. This will place a heavy burden upon providers of such activities, and more importantly, one spouse’s freedom to participate will be subject to the veto of the *98other. Marital disharmony aside, the result reached by the majority is clearly contrary to the common-law tradition that underlies the loss-of-consortium cause of action. For these reasons, I cannot join in the portion of the majority opinion concerning the effect of a release upon derivative loss-of-consortium claims.
IV
Finally, I am compelled to address the portion of the majority opinion that invites the trial court to consider whether “children may maintain * * * an action for loss of ‘parental consortium.’ ” Contrary to the assertions of the majority, there can be no debate whether such a cause of action is recognized in this state. At least two courts of appeals in this state have recognized that this court’s ruling in Kane v. Quigley (1964), 1 Ohio St.2d 1, 30 O.O.2d 1, 203 N.E.2d 338, has effectively foreclosed the maintenance of such actions. See Masitto v. Robie (1985), 21 Ohio App.3d 170, 21 OBR 181, 486 N.E.2d 1258, and Sanders v. Mt. Sinai Hospital (1985), 21 Ohio App.3d 249, 21 OBR 292, 487 N.E.2d 588. See, also, Gibson v. Johnston (App.1956), 75 Ohio Law Abs. 413, 144 N.E.2d 310 (a pre-Kane decision rejecting loss of parental consortium). Because I do not view this issue as one of first impression in this state, I would not suggest to the trial court that it may act in any manner on this issue other than to reject appellants’ loss of parental consortium claims as a matter of law.13
V
For all the foregoing reasons, I would affirm the court of appeals on all the propositions of law advanced by the appellants, with the lone exception that I would reverse the trial court’s grant of summary judgment on the issue of appellees’ alleged willful and wanton conduct.
Holmes, J., concurs in the foregoing opinion.

. Contrary to the view of the majority, only a minority of states have adopted the approach it urges here. A broad majority of states views loss-of-consortium claims as derivative and not independent. See McCoy v. Colonial Baking Co., Inc. (Miss.1990), 572 So.2d 850 (analyzing on *97state-by-state basis the status of loss-of-consortium claims). In one of these majority states, Maryland, a court of appeals has held in an action involving an automobile dragway accident that a release signed by the injured spouse is effective against the other spouse on a loss-of-consortium claim if it is effective to defeat the underlying tort action. Winterstein v. Wilcom (1972), 16 Md.App. 130, 293 A.2d 821. Accord Byrd v. Matthews (Miss.1990), 571 So.2d 258 (a wife’s loss-of-consortium claim based upon her husband’s raceway accident is precluded by husband’s assumption of risk).


. It must be noted that one of the cases cited by the majority, Barker v. Colorado Region-Sports Car Club of America, Inc. (1974), 35 Colo.App. 73, 532 P.2d 372, may no longer reflect the law in Colorado. More recently, the Supreme Court of Colorado in Lee v. Colorado Dept. of Health (1986), 718 P.2d 221, unequivocally held that loss-of-consortium claims are derivative claims. As that court noted, “ * * * the marital relationship gives rise to a compendium of mutual interests which arise from and are unique to that relationship. The law has always sought, whenever practicable, to recognize this unity of interest between husband and wife and to preserve marital harmony. If a claim for loss of consortium were viewed as totally independent of the other spouse’s personal injury claim, there would be no reason to preclude one spouse from suing another for loss of consortium or to prohibit the primary tortfeasor sued in a consortium claim from impleading the spouse who suffered the personal injuries. * * * Placing one spouse in an adversarial relationship to the other over the latter’s claim for loss of consortium introduces an element of legal conflict into the marriage that, far from contributing to marital harmony, will most likely have the effect of fostering discord between the parties. The derivative approach avoids much of this potential for conflict * * Id. at 232. See, also, id. at 231, footnote 9 (describing the independent approach as permitting suit “even if the spouse suffering personal injury * * * gave a release to the tortfeasor on the personal injury claim * * *”).


. The majority’s citation of Leach v. Newport Yellow Cab, Inc. (S.D.Ohio 1985), 628 F.Supp. 293, does not persuade me to the contrary. Although the federal district court in that case concluded that a loss of parental consortium claim would be recognized by this court, I remain convinced that the Ohio General Assembly should make the determination whether such a cause of action should become part of our statutory law. I am equally convinced that only this court’s opinion should be considered as the final authority as to whether such claims are recognized as a matter of our common law. Indeed, with respect to wrongful-death actions, the legislature has permitted loss of parental consortium claims, R.C. 2125.02(B)(3), but has not chosen to extend the availability of those claims to negligence actions that result merely in injury. As a matter of sound judicial policy, neither we, nor the trial court, should attempt to “legislate” a new common-law cause of action for loss of parental consortium.